Name: 2001/909/EC,Euratom: Council Decision of 26 November 2001 appointing a French member of the Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2001-12-20

 Avis juridique important|32001D09092001/909/EC,Euratom: Council Decision of 26 November 2001 appointing a French member of the Economic and Social Committee Official Journal L 337 , 20/12/2001 P. 0037 - 0037Council Decisionof 26 November 2001appointing a French member of the Economic and Social Committee(2001/909/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 258 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 166 thereof,Having regard to the Council Decision of 15 September 1998 appointing the members of the Economic and Social Committee for the period from 21 September 1998 to 20 September 2002(1),Whereas a member's seat on that Committee has fallen vacant following the resignation of Mr Bernard MALIBIRADE, of which the Council was informed on 14 September 2000;Having regard to the nominations submitted by the Government of the French Republic,Having obtained the opinion of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Sole ArticleMr Laurent GENSOU is hereby appointed a member of the Economic and Social Committee in place of Mr Bernard MALIBIRADE for the remainder of the latter's term of office, which ends on 20 September 2002.Done at Brussels, 26 November 2001.For the CouncilThe PresidentR. Landuyt(1) OJ L 257, 19.9.1998, p. 37.